     Case 1:17-cv-01137-DAD-JDP Document 37 Filed 08/03/20 Page 1 of 6

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT LEE GRIFFIN,                              Case No. 1:17-cv-01137-DAD-JDP
12                      Petitioner,                    ORDER DISCHARGING APRIL 17, 2020
                                                       ORDER TO SHOW CAUSE
13           v.
                                                       ECF No. 31
14    JOEL D. MARTINEZ,
                                                       FINDINGS AND RECOMMENDATIONS TO
15                      Respondent.                    DISMISS PETITIONER’S UNEXHAUSTED
                                                       CLAIMS
16
                                                       OBJECTIONS DUE IN THIRTY DAYS
17
                                                       ECF No. 36
18
                                                       ORDER DENYING MISCELLANEOUS
19                                                     MOTIONS FOR RELIEF AND DIRECTING
                                                       THE CLERK’S OFFICE TO SEND
20                                                     PETITIONER A COPY OF HIS AMENDED
                                                       PETITION
21
                                                       ECF No. 36
22

23

24          Petitioner Robert Lee Griffin, a state prisoner without counsel, seeks a writ of habeas
25   corpus under 28 U.S.C. § 2254. ECF No. 30. Before us now are petitioner’s amended petition,
26   ECF No. 30, and miscellaneous motions for relief, ECF No. 36.
27

28
                                                      1
     Case 1:17-cv-01137-DAD-JDP Document 37 Filed 08/03/20 Page 2 of 6

 1       I.        Background

 2             In his original petition, petitioner claimed that the trial court violated his constitutional

 3   rights when it: (1) admitted evidence of petitioner’s prior misdemeanor conviction and images

 4   found on his computer; (2) failed to give the jury a limiting instruction related to the “fresh

 5   complaint” doctrine; (3) gave an erroneous instruction on child sexual abuse accommodation

 6   syndrome; and (4) erroneously excluded evidence related to a victim’s prior, unrelated instances

 7   of abuse. ECF No. 1 at 3. On June 25, 2018, we granted petitioner a stay of his petition under the

 8   Kelly procedure so that he could exhaust his state-level remedies and then return to federal court

 9   to file a fully exhausted amended petition. See Kelly v. Small, 315 F.3d 1063, 1070-71 (9th Cir.

10   2003); ECF No. 24. Petitioner has done so. ECF No. 30. In the amended petition, he

11   additionally claims that his trial counsel was ineffective for failure to: (1) investigate the state’s

12   witnesses for impeachment evidence; (2) investigate the state’s witnesses’ prior bad acts; and

13   (3) obtain the arrest records of the state’s witnesses. ECF No. 30 at 41-48.

14             On April 17, 2020, we issued an order to show cause why the amended petition should not

15   be dismissed as untimely. ECF No. 31. Petitioner responded to our order to show cause. ECF

16   No. 36. Accordingly, we will discharge our order to show cause and screen the amended petition.

17       II.       Discussion

18                 a. Amended Petition

19             Although we granted petitioner leave to exhaust his additional claims, we warned

20   petitioner that under Kelly any newly exhausted claims in his amended petition must be timely.
21   See King v. Ryan, 564 F.3d 1133, 1140-41 (9th Cir. 2009); ECF No. 17 at 3-4. To be timely, his

22   new claims must either (1) meet AEDPA’s statute of limitations requirements, see 28 U.S.C.

23   § 2244(d), or (2) “relate back” to claims contained in the original petition that were exhausted at

24   the time of filing. See King, 564 F.3d at 1143; Mayle v. Felix, 545 U.S. 644, 664 (2005).

25             Petitioner has failed to demonstrate that his amended petition meets AEDPA’s statute of

26   limitations. See ECF No. 31 at 3-4. Petitioner states that he was unable to exhaust his ineffective
27   assistance of counsel claims in a timely manner because the documents necessary to support his

28   claims were not provided to him by his trial counsel until sometime after his trial. ECF No. 36
                                                            2
     Case 1:17-cv-01137-DAD-JDP Document 37 Filed 08/03/20 Page 3 of 6

 1   at 1. However, all of petitioner’s ineffective assistance of counsel claims dispute actions taken by

 2   his counsel during his trial—actions that would have been apparent to petitioner during the trial.

 3   See ECF No. 31 at 5. Petitioner has failed to show how the delay in receipt of certain documents

 4   prevented him from timely exhausting his claims.

 5          Moreover, petitioner has failed to demonstrate that his new claims of ineffective

 6   assistance of counsel relate back to his original claims of trial court error. Under Kelly, a claim

 7   that simply arises from “the same trial, conviction, or sentence” does not necessarily relate back

 8   to the initial claims. See Mayle, 545 at U.S. 659. To relate back, the new claim must share a

 9   “common core of operative facts” with the claims in the pending petition. Id. “An amended

10   habeas petition . . . does not relate back . . . when it asserts a new ground for relief supported by

11   facts that differ in both time and type from those the original pleading set forth.” Id. at 650.

12   Here, petitioner has not shown that the actions taken by the trial court share a common core of

13   operative facts with the actions of his trial counsel. See Schneider v. McDaniel, 674 F.3d 1144,

14   1151 (9th Cir. 2012) (finding that petitioner’s claims did not relate back where “original theory

15   was based on trial counsel’s alleged failures . . . [and] his amended theory [was] based on the trial

16   court’s alleged errors” because the “core facts underlying the second theory are different in type

17   from the core facts underlying the first theory”). Therefore, we recommend that petitioner’s

18   ineffective assistance of counsel claims be dismissed as unexhausted, allowing him to proceed

19   with his exhausted claims only.1

20              b. Leave to Seek Relief before the Ninth Circuit
21          Petitioner requests time to seek leave from the Ninth Circuit Court of Appeals to state his

22   new claims of ineffective assistance of counsel in a second or successive petition. ECF No. 36

23   at 2. Petitioner’s request for additional time to file such a motion is inapposite. Petitioner need

24   not seek leave from this court to file such a motion in the Ninth Circuit.2 To the extent petitioner

25   1
       We also note that petitioner requested to proceed with his exhausted claims if his claims of
26   ineffective assistance of counsel claims are deemed unexhausted by this court. ECF No. 36 at 2.
     2
       We note that petitioner may have difficulty obtaining leave from the Ninth Circuit to file a
27   second or successive petition. “A claim presented in a second or successive habeas corpus
     application under section 2254 that was presented in a prior application shall be dismissed.” 28
28   U.S.C. § 2244(b)(1). Because petitioner has already presented his ineffective assistance of
                                                       3
     Case 1:17-cv-01137-DAD-JDP Document 37 Filed 08/03/20 Page 4 of 6

 1   seeks some form of tolling in this case while he seeks relief from the Ninth Circuit, AEDPA

 2   neither contemplates any such tolling, nor would such tolling assist petitioner. Accordingly, we

 3   deny petitioner’s request.

 4              c. Return of Amended Petition

 5          Petitioner seeks the return of his amended petition filed with this court. ECF No. 36 at 2-

 6   3. Petitioner states that he was unable to make a copy of his documents before filing them due to

 7   his prison’s COVID-19 restrictions. Id. In light of these extenuating circumstances, we will

 8   direct the clerk’s office to make a copy of his amended petition and all related exhibits, ECF No.

 9   30, and mail that copy to petitioner.

10              d. Evidentiary Hearing

11          Petitioner seeks an evidentiary hearing. ECF No. 36 at 3. A habeas petitioner seeking an

12   evidentiary hearing must show that he “was not at fault in failing to develop [the] evidence in

13   state court, or (if he was at fault) [that he meets] the conditions prescribed by § 2254(e)(2).”

14   Holland v. Jackson, 542 U.S. 649, 652-53 (2004). Under Section 2254(e)(2), the court shall not

15   hold an evidentiary hearing unless the petitioner shows that “(A) the claim relies on (i) a new rule

16   of constitutional law, made retroactive to cases on collateral review by the Supreme Court, that

17   was previously unavailable; or (ii) a factual predicate that could not have been previously

18   discovered through the exercise of due diligence; and (B) the facts underlying the claim would be

19   sufficient to establish by clear and convincing evidence that but for constitutional error, no

20   reasonable factfinder would have found the applicant guilty of the underlying offense.” 28
21   U.S.C. § 2254(e)(2)(A-B). Petitioner’s stated reason for seeking an evidentiary hearing—to

22

23   counsel claims here, they will be subject to dismissal in a second or successive petition. If
     petitioner wishes to state a new claim in a second or successive petition, he must show that the
24   “claim relies on a new rule of constitutional law, made retroactive to cases on collateral review by
     the Supreme Court, that was previously unavailable” or that “the factual predicate for the claim
25   could not have been discovered previously through the exercise of due diligence” and that “the
26   facts underlying the claim, if proven and viewed in light of the evidence as a whole, would be
     sufficient to establish by clear and convincing evidence that, but for constitutional error, no
27   reasonable factfinder would have found the applicant guilty of the underlying offense.” Id. at
     § 2244(b)(2).
28
                                                        4
     Case 1:17-cv-01137-DAD-JDP Document 37 Filed 08/03/20 Page 5 of 6

 1   determine the veracity of the facts he set forth in his response to our order to show cause—does

 2   not meet the standard of § 2254(e)(2). Therefore, we will deny his request.

 3          III.      Certificate of Appealability

 4          A petitioner seeking a writ of habeas corpus has no absolute right to appeal a district

 5   court’s denial of a petition; he may appeal only in limited circumstances. See 28 U.S.C. § 2253;

 6   Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003). Rule 11 Governing § 2254 Cases requires a

 7   district court to issue or deny a certificate of appealability when entering a final order adverse to a

 8   petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d 1268, 1270 (9th

 9   Cir. 1997). A certificate of appealability will not issue unless a petitioner makes “a substantial

10   showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This standard requires

11   the petitioner to show that “jurists of reason could disagree with the district court’s resolution of

12   his constitutional claims or that jurists could conclude the issues presented are adequate to

13   deserve encouragement to proceed further.” Miller-El, 537 U.S. at 327; accord Slack v.

14   McDaniel, 529 U.S. 473, 484 (2000). Here, petitioner has not made a substantial showing of the

15   denial of a constitutional right. Thus, we recommend that the court not issue a certificate of

16   appealability.

17          IV.       Findings and Recommendations

18          We recommend that the court dismiss petitioner’s claims of ineffective assistance of

19   counsel as unexhausted, ECF No. 30, and decline to issue a certificate of appealability. These

20   findings and recommendations are submitted to the U.S. District Court judge presiding over this
21   case under 28 U.S.C. § 636(b)(1)(B) and Rule 304 of the Local Rules of Practice for the United

22   States District Court, Eastern District of California. Within thirty days of the service of the

23   findings and recommendations, petitioner may file written objections to the findings and

24   recommendations with the court and serve a copy on all parties. That document must be

25

26
27

28
                                                         5
     Case 1:17-cv-01137-DAD-JDP Document 37 Filed 08/03/20 Page 6 of 6

 1   captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The district judge

 2   will then review the findings and recommendations under 28 U.S.C. § 636(b)(1)(C).

 3            V.       Order

 4            1. The April 17, 2020 order to show cause is discharged. ECF No. 31.

 5            2. Petitioner’s motion for time to seek relief from the Ninth Circuit is denied. ECF No.

 6                 36 at 2.

 7            3. Petitioner’s motion for return of his amended petition is granted. ECF No. 36 at 2-3.

 8                 The clerk’s office is directed to make a copy of the amended petition, ECF No. 30, and

 9                 mail the copy to petitioner.

10            4. Petitioner’s motion for an evidentiary hearing is denied. ECF No. 36 at 3.

11
     IT IS SO ORDERED.
12

13
     Dated:        August 3, 2020
14                                                       UNITED STATES MAGISTRATE JUDGE
15

16   No. 206.
17

18

19

20
21

22

23

24

25

26
27

28
                                                        6
